763 So.2d 1203 (2000)
Edward Everette WEYBURN, III, Appellant,
v.
STATE of Florida, Appellee.
No. 1D99-2910.
District Court of Appeal of Florida, First District.
March 31, 2000.
Rehearing Denied May 17, 2000.
Edward Everette Weyburn, III, pro se, appellant.
Robert A. Butterworth, Attorney General, and Karen M. Holland, Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
Edward Everette Weyburn, III, was on probation when he committed another criminal offense. He was convicted of the new offense and is serving a term of imprisonment. Weyburn filed motions with the trial court which sought to compel authorities to take some action with regard to his probation. When those motions were denied, Weyburn appealed.
The state moves to dismiss this appeal for lack of jurisdiction, arguing that the orders to be reviewed are not appealable orders. While we agree the orders are not appealable, there is authority for review in this situation by extraordinary writ. Subervi v. Miller, 555 So.2d 452 (Fla. 5th DCA 1990). Rather than dismiss, we elect to treat the appeal as a petition for prohibition in accordance with Subervi and Florida Rule of Appellate Procedure 9.040(c). On the merits, however, we find the trial judge reached the right result. Hall v. State, 512 So.2d 303 (Fla. 1st DCA 1987); Gonzalez v. State, 447 So.2d 381 (Fla. 3d DCA 1984). Accordingly, the petition *1204 for writ of prohibition, so treated, is denied.
JOANOS, MINER and DAVIS, JJ., concur.